Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 19 October 2021, applicant cancelled Claims 16-20 and added new Claims 21-39.  Although the applied prior art to Quik et al (US 3,730,877) disclose compositions containing 50 wt.% mono- and di-naphthenes and tri-naphthenes and higher ring naphthenes in an amount of about 33 wt.%,  Quik et al do not disclose that the compositions have a viscosity index of at least 120 and a kinematic viscosity at 100°C of at least 10 cSt as required by independent claim 15, nor do Quik et al disclose a composition having a viscosity at 100°C of at least 15 cSt and a viscosity index of about 80 to about 120 as required by independent Claim 35.   
Further, the KIM et al references (US 2011/0005972) and (US 20110089080) disclose methods of manufacturing high-quality naphthenic base oils, but as evidenced in Tables I – 6, the base oils produced do not have the viscosity index or kinematic viscosity at 100°C as required by the claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
December 6, 2021